REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the filing on 5/12/2021.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a phone interview with Eli Mazour on 05/21/2021 and e-mail on 5/24/2021. The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
Amended claims as follows:

14.	(Withdrawn – Currently Amended) An optical element, comprising:
a plurality of layers in a dichroic prism beamsplitter configured to cause total internal reflection and evanescent wave coupling; and
wherein the plurality of layers include one or more equivalent structures,
,

wherein the at least one equivalent structure causes the total internal reflection for a first wavelength range and the evanescent wave coupling for a second wavelength range to split a beam into a first portion at [[a]] the first wavelength range and a second portion at [[a]] the second wavelength range, 

wherein the refractive index threshold is based on an angle of incidence, and
wherein the dichroic prism beamsplitter is configured to cause light associated with the first wavelength range to be reflected and light associated with the second wavelength range to be passed through.


17.	(Withdrawn – Currently Amended) An optical system, comprising:

an equivalent structure-based dichroic prism beamsplitter to divide a light beam into a first portion directed in a first direction associated with a first optical path and into a second portion directed in a second direction associated with a second optical path,



wherein the at least one layer causes the total internal reflection for a first wavelength range and causes evanescent wave coupling for a second wavelength range,

wherein the first portion is associated with [[a]] the first wavelength range, [[and]]

wherein the second portion is associated with [[a]] the second wavelength range,

wherein the second wavelength range [[that]] is different from the first wavelength range; and

at least one optical sensor disposed in at least one of the first optical path or the second optical path to receive at least one of the first portion or the second portion.

Election/Restrictions
Claims 1, 14 and 17 are allowable. The restriction requirement between the Inventions, as set forth in the Office action mailed on 05/18/2020, has been 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3 and 5-21 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.



Regarding Claims 1, 14 and 17, Kelly teaches a dichroic prism beamsplitter, comprising: a medium with a refractive index greater than approximately 1.0; and  a plurality of layers sandwiched by the medium, 
wherein the plurality of layers includes an equivalent structure including at least one layer with a refractive index that is less than a threshold refractive index for total internal reflection that is based on an angle of incidence; wherein the at least one layer is associated with a thickness less than or equal to a threshold thickness associated with total internal reflection for a threshold wavelength; wherein the at least one layer causes total internal reflection for a first wavelength range that is less than or equal to the threshold wavelength.

But Kelly fails to teach wherein causes evanescent wave coupling for a second wavelength range that is greater/different than the threshold wavelength, and wherein the dichroic prism beamsplitter is configured to cause light associated with the first wavelength range to be reflected and light associated with the second wavelength range to be passed through. 

The prior art taken either singly or in combination fails to anticipate or fairly suggest a dichroic prism beamsplitter/optical system further comprising:

as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-3, 5-13 and 21 are also allowed due to their dependence on claim 1.
Claims 15-16 are also allowed due to their dependence on claim 14.
Claims 18-20 are also allowed due to their dependence on claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872